DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson [U.S. Patent No. 3185947] in view of Sano et al. [U.S. Patent No. 7397338] and Kuwata et al. [U.S. Patent No. 6747538 B2]. 
Regarding claim 1, Freymodsson discloses a coil component comprising: 
a main body (e.g., 10, wafer comprising ferromagnetic material, column 2, lines 47-50, Fig. 1) portion containing resin, and a plurality of recesses (e.g., 16A, 16B, see Figure 1) extending from a top surface of the main body portion toward a bottom surface are provided in side surfaces of the main body portion 10;
a coil (e.g., coil comprising conductive strips 24, Fig. 1) provided in the main body portion; and 
an outer electrode (e.g., 18A, 18B) electrically connected to the coil, the outer electrode being disposed on a recess of the plurality of recesses (e.g., 16A, 16B). 
Freymodsson discloses the instant claimed invention discussed above except for a wall layer interposed between the outer electrode and an inner surface of the recess,
wherein each of the plurality of recesses is provided in each of the respective corner portions connecting respective adjacent side surfaces of the main body portion,
each of the plurality of recesses extends entirely from the top surface of the main body to the bottom surface of the main body, and the outer electrode extends entirely from the top surface of the main body to the bottom surface of the main body.
Sano discloses a wall layer (e.g., 18, column 3, lines 25-26, Fig. 1) interposed (column 5, lines 40-45) between outer electrode (e.g., 16e, 16f, column 3, lines 65-67, Fig. 1) and an inner surface of recess (e.g., 26, 27, column 4, lines 24-25, 43-44, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wall layer interposed between outer electrode and an inner surface of recess as taught by Sano to the outer electrode and recess of Freymodsson provide the magnetic core with an insulating material against the substrate where it is mounted (column 5, lines 44-45).
Kuwata discloses each of a plurality of recesses (e.g., 19, column 3, lines 22-28, Fig. 1, 2) provided in each of the respective corner portions (e.g., 10) connecting respective adjacent side surfaces (e.g., 20) of main body portion (e.g., comprising 4 and 7, column 3, lines 15-20, Fig. 1 and 2),
each of the plurality of recesses 19 extends entirely from the top surface (e.g., 15, column 3, line 41) of the main body to the bottom surface (e.g., where portion 11 of outer electrode 9 is mounted) of the main body, and outer electrode 9 extends entirely from the top surface 15 of the main body to the bottom surface of the main body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of recess on respective corner portions connecting adjacent side surfaces and outer electrode extends entirely from the top surface of a main body to the bottom surface of the main body portion as taught by Kuwata to the body structure of Freymodsson in view of Sano to provide secured corner positions and electrical separation between outer electrodes of electronic component to avoid possible electrical short circuit.
Regarding claim 2, Sano discloses the wall layer 18 is substantially shaped along the inner surface of the recess (26, 27) [Col. 4, Lines 40-45, Fig. 1, 2A, 2B].
Regarding claim 3, Sano discloses the wall 18 layer contains resin [Col. 3, Lines 25-26]. 
Regarding claim 5, Freymodsson discloses the coil includes an outer wiring (e.g., 24) exposed from at least one of a top surface (e.g., 12, column 2, lines 34-35, Fig.1) and a bottom surface (e.g., 14) of the main body portion, and the outer electrode (18A, 18B) and the outer wiring (e.g., 24, 26, 28, Fig. 1) are integrally continuous.
Regarding claim 8, Sano discloses the wall 18 layer contains resin [Col. 3, Lines 25-26].
Regarding claim 10, Freymodsson discloses the coil includes an outer wiring (e.g., 24, Fig. 1) exposed from at least one of a top surface 12 and a bottom surface 14 of the main body portion 10, and the outer electrode (18A, 18B) and the outer wiring 24 are integrally continuous [Col. 2, Lines 40-71, Fig. 1].
Regarding claim 11, Freymodsson discloses the coil includes an outer wiring (e.g., 24, Fig. 1) exposed from at least one of a top surface 12 and a bottom surface 14 of the main body portion 10, and the outer electrode (18A, 18B) and the outer wiring 24 are integrally continuous [Col. 2, Lines 40-71, Fig. 1].
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 1 above, and further in view of Kitagawa [U.S. Patent No. 7081804].
Regarding claim 4, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for the wall layer contains ceramic. 
Kitagawa discloses wall layer (e.g., 21, 22, column 3, lines 5-10, Fig. 2A) contains ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use wall layer which contains ceramic as taught by Kitagawa to the wall layer of Freymodsson in view of Sano and Kuwata to provide an insulating layer with high heat resistance at the soldering point.
Regarding claim 12, Freymodsson discloses the coil includes an outer wiring (e.g., 24, Fig. 1) exposed from at least one of a top surface 12 and a bottom surface 14 of the main body portion 10, and the outer electrode (18A, 18B) and the outer wiring 24 are integrally continuous [Col. 2, Lines 46-71, Fig. 1].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 2 above, and further in view of Kitagawa [U.S. Patent No. 7081804].
Regarding claim 9, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for the wall layer contains ceramic. 
Kitagawa discloses wall layer (e.g., 21, 22, column 3, lines 5-10, Fig. 2A) contains ceramic.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use wall layer which contains ceramic as taught by Kitagawa to the wall layer of Freymodsson in view of Sano and Kuwata to provide an insulating layer with high heat resistance at the soldering point.
Claim 6, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 5 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 6, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for an insulating protective sheet covering the outer wiring.
Pleskach discloses an insulating protective sheet (e.g., 130, column 8, lines 5-10, Fig. 4-8) covering outer wiring (e.g., 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating protective sheet as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Kuwata to provide the area above the coil inductor available for some other electrical components.
Regarding claim 17, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for an insulating protective sheet covering the outer wiring.
Pleskach discloses an insulating protective sheet (e.g., 130, column 8, lines 5-10, Fig. 4-8) covering outer wiring (e.g., 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating protective sheet as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Kuwata to provide the area above the coil inductor available for some other electrical components.
Regarding claim 18, Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 1 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 7, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for further comprising:
a substantially annular core provided in a main body portion, and wherein coil is wound around the core.
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Kuwata to provide the inductor a more contained magnetic flow and improve inductance value.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 10 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 13, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for an insulating protective sheet covering the outer wiring.
Pleskach discloses an insulating protective sheet (e.g., 130, column 8, lines 5-10, Fig. 4-8) covering outer wiring (e.g., 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulating protective sheet as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Kuwata to provide the area above the coil inductor available for some other electrical components.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 2 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 14, Freymodsson in view of Sano and Kuwata discloses the instant claimed invention discussed above except for further comprising:
a substantially annular core provided in a main body portion, and wherein coil is wound around the core.
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Kuwata to provide the inductor a more contained magnetic flow and improve inductance value.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata as applied to claim 3 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 15, Freymodsson in view of Sano discloses the instant claimed invention discussed above except for further comprising:
a substantially annular core provided in a main body portion, and wherein coil is wound around the core.
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Hanaki to provide the inductor a more contained magnetic flow and improve inductance value.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freymodsson in view of Sano and Kuwata, further in view of Kitagawa [U.S. Patent No. 7081804] as applied to claim 4 above, and further in view of Pleskach et al. [U.S. Patent No. 6990729].
Regarding claim 16, Freymodsson in view of Sano and Kuwata, further in view of Kitagawa discloses the instant claimed invention discussed above except for further comprising: a substantially annular core provided in the main body portion, and wherein the coil is wound around the core. 
Pleskach discloses a substantially annular core (e.g., 120, column 7, lines 8-15, Fig. 4) provided in main body portion (e.g., 100), and wherein coil (e.g., comprising 102, 104, 110, column 7, lines 1-7, Fig. 1-4) is wound around the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an annular core where a coil is wound around as taught by Pleskach to the coil structure of Freymodsson in view of Sano and Kuwata further in view of Kitagawa to provide the inductor a more contained magnetic flow and improve inductance value.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 21 recites, inter alia, 
wall layer extends entirely from the top surface of the main body to the bottom surface of the main body.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because of the new ground of rejection.
With regards to amendment of claim 1, Kuwata discloses each of a plurality of recesses (e.g., 19, column 3, lines 22-28, Fig. 1, 2) provided in each of the respective corner portions (e.g., 10) connecting respective adjacent side surfaces (e.g., 20) of main body portion (e.g., comprising 4 and 7, column 3, lines 15-20, Fig. 1 and 2). Each of the plurality of recesses 19 extends entirely from the top surface (e.g., 15, column 3, line 41) of the main body to the bottom surface (e.g., where portion 11 of outer electrode 9 is mounted) of the main body. Outer electrode 9 extends entirely from the top surface 15 of the main body to the bottom surface of the main body.
It would have been obvious to one having ordinary skill in the art to have plurality of recess on respective corner portions connecting adjacent side surfaces and outer electrode extends entirely from the top surface of a main body to the bottom surface of the main body portion as taught by Kuwata to the body structure of Freymodsson in view of Sano to provide secured corner positions and electrical separation between outer electrodes of electronic component to avoid possible electrical short circuit.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837